DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimitsu (JP 2003-206451).
Arimitsu teaches a method comprising the following steps: (A) attaching a first adhesive sheet (7) to a metal oxide workpiece (6), (B) processing a first surface (6a) of the workpiece, (C) attaching a second adhesive sheet (8) to the processed first surface (6a), (D) peeling the first adhesive sheet (7) from the workpiece to expose a second surface (6b) of the workpiece which is opposite the first surface, and (E) processing the second surface (6b) of the workpiece (See Figures; [0031]-[0040]). Step (A) reads on the instantly claimed first bonding step. Step (B) reads on the instantly claimed first surface processing step. Step (C) reads on both the instantly claimed first surface contact step and the instantly claimed second bonding step. Step (D) reads on the instantly claimed first adhesive layer removing step. Step (E) reads on the instantly claimed second surface processing step. Step (D) of Arimitsu occurs between steps (C) and (E), which meets the limitation “a first adhesive layer removing step…is included…between the second bonding step and the second surface processing step” in claims 1 and 6.
Regarding the presence of both adhesive layers and supports in the instant claims, Arimitsu teaches that the first and second adhesive sheets act as supports for the workpiece (See [0039]) and that such adhesive sheets (5) include a support base material (1) and an adhesive layer (3) (See Fig. 1; [0014]). In step (A) of Arimitsu, the base material (1) and the adhesive layer (3) of the first adhesive sheet (7) read on the instantly claimed first support and first adhesive layer, respectively. Similarly, in step (C) of Arimitsu, the base material (1) and the adhesive layer (3) of the second adhesive sheet (8) read on the instantly claimed second support and second adhesive layer, respectively.
Regarding claims 2-5, Arimitsu teaches that the adhesive sheets are degenerated by heat to allow them to be released from the workpiece (See [0014]; [0021]-[0025]). 
Regarding claims 7-8, the attaching steps of the first and second adhesive sheets (7,8) are sticking steps as claimed.
Regarding claim 11, Arimitsu teaches that the workpiece may be alumina (See [0031]) which is a base metal oxide as claimed.
Regarding claim 13, the step (E) of Arimitsu is carried out on a surface (6b) of the workpiece which was in contact with the adhesive layer of the first adhesive sheet (7), which meets the claim.
Regarding claim 14, Arimitsu teaches that the adhesive strength of the first adhesive sheet (7) is less than that of the second adhesive sheet (8) so that the first adhesive sheet may be removed in step (D) without removal of the second adhesive sheet (See [0036]).
Regarding claim 16, Arimitsu teaches a workpiece in Example 2 which has a thickness of 30μm (See [0048]) which lies within the instantly claimed range.
Regarding claims 17 and 18, claims 3 and 5 only require at least one of heating or exposure. As such, the particular exposure techniques in claims 17 and 18 are not required to meet the claims, since the heating limitation is satisfied by the teachings of Arimitsu.
Regarding claim 19, the adhesives of Arimitsu include microspheres which decrease adhesiveness upon heating due to expansion (See [0021]-[0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu (JP 2003-206451).
Arimitsu teaches a method, as detailed above. Arimitsu teaches that the processing steps may be used in the formation of semiconductors or circuit boards (See [0040]). Examiner is taking official notice that it is well known and conventional in the prior art to include unoxidized metal conductors in semiconductor devices and circuit boards such that their inclusion with the workpiece of Arimitsu would have been immediately obvious to one of ordinary skill in the art at the time of filing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu (JP 2003-206451) in view of Natsuhara (US 6,458,444).
Arimitsu teaches a method, as detailed above. Arimitsu teaches that the processing steps may be smoothing steps, such as grinding (See [0040]).
Arimitsu does not expressly disclose the average surface roughness of the workpiece surfaces after processing.
Natsuhara teaches a method in which an alumina workpiece (See col. 5, lines 21-30) is processed to an average surface roughness of less than 1μm (See Table 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to process the workpiece of Arimitsu to have an average surface roughness of less than 1μm since Natsuhara teaches that such surface roughness values were recognized in the prior art as being suitable for use with alumina workpieces.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu (JP 2003-206451) in view of Dang (US 2011/0290413).
Arimitsu teaches a method, as detailed above. Arimitsu utilizes heat to remove the first and second adhesive layers and first and second supports from a workpiece.
Arimitsu does not expressly disclose using exposure to remove an adhesive layer and its corresponding support, such an exposure step involving transmitting electromagnetic radiation through a transparent support.
Dang teaches a method for releasing a handler from a wafer, the method comprising providing a handler having a transmittance of 80% or more in a wavelength of 193 to 400 nm such that a laser may be transmitted through the handler to release the adhesive which bonds the wafer and handler (See [0005]-[0006]; [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the exposure release of Dang in place of the heat release of Arimitsu for one or both sides of the workpiece of Arimitsu. Since both heat release (as taught by Arimitsu) and exposure release (as taught by Dang) were both recognized in the prior art as being suitable techniques for separating support layers from workpieces, the substitution of one known technique for another would have been obvious.

Response to Arguments
Applicant’s arguments, filed 06/24/2022, with respect to the rejection of claims 1-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The claim has been amended to remove issues of indefiniteness. This rejection has been withdrawn. 
Applicant's additional arguments have been fully considered but are not persuasive. 
Applicant argues that Arimitsu fails to teach applying an adhesive layer and a support substrate to a surface of a workpiece in separate steps. Examiner respectfully disagrees. In the method of Arimitsu, the support includes a pressure sensitive adhesive. When such a support is applied, the adhesive first makes contact (reading on the first surface contact step) and then is made to bond by pressure (reading on the second bonding step). Thusly, the method of Arimitsu fully meets the claim.
Applicant argues that claim 20 should be rejoined because it depends on claim 1. This is not persuasive because claim 20 only states in the preamble that a laminate is “used in the method for manufacturing a member to be treated according to claim 1”. This is a recitation of the intended use of the laminate and does not have patentable weight. Claim 20 only recites a laminate with a first support, a first adhesive layer, and a member to be treated, which is a patentably distinct invention and does not require any of the steps of claim 1. The restriction is deemed proper and is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Applicant argues that Arimitsu only teaches heat treatment to peel an adhesive and not exposure as required in claim 21. This argument ignores the teachings of Dang, which show that exposure was also conventionally used in the prior art, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746